Opinion by
Mr. Justice Moore.
Donald L. Stewart caused this action to be filed in the district court of Weld county. His complaint, in the nature of quo warranto, sought an adjudication of the right of Robert G. Warren to hold the office of county commissioner for District No. 1 in Weld county. Other *58relief sought was beyond the power of the court to grant for the reason that the rights and liabilities of persons not made parties to the action were involved.
During the oral argument in this court it was agreed that, subsequent to the time the final judgment was entered in the trial court, Robert G. Warren resigned as commissioner from said district. The only issue properly before this court for determination has accordingly become moot. The cause is remanded to the trial court with directions to vacate the judgment heretofore entered and to dismiss the action.
In view of the suggestion of counsel that the right of Weld county to recover salary paid to Warren for a period of time prior to his resignation and the right of the latter to recover other emoluments of office from the county may be the subject of further litigation, we expressly direct that the disposition of this cause in the trial court, and by this court, shall in no particular prejudice the claimed rights of any party to any such litigation.
Mr. Justice Hall and Mr. Justice Doyle concur.